Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention (i.e. Group I or Group II) to which the claims must be restricted.

Group I, claims 16-24 and 31-34, drawn to a method for treating and/or preventing cancer in a subject comprising contacting the subject with a pharmaceutically compatible iron chelator or prodrug thereof (claims 16-24); and a method for inducing an irreversible proliferation arrest in cancer cells comprising contacting the cancer cells with and iron chelator or prodrug thereof (claims 31-34).
Group II claims 25-30 drawn to a method for treatment and/or prevention of human papillomavirus (HPV) related lesions in a subject comprising contacting the subject with a pharmaceutically compatible iron chelator or prodrug thereof.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of iron chelators, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bioorganic & Medicinal Chemistry Letters (2016), 26(2), pp. 251-256 and Gynecologic Oncology (2002), 85(1), pp. 95-102.  
Bioorganic & Medicinal Chemistry Letters (2016), 26(2), pp. 251-256 is a review article which outlines recent advances in cancer treatment utilizing iron chelators (abstract).  That is, methods for the treatment of cancer comprising administering iron chelators are well-known in the medicinal arts.  Gynecologic Oncology (2002), 85(1), pp. 95-102 teaches the antiproliferative and apoptotic effects of iron chelators on human cervical carcinoma cells (abstract).  Cervical carcinoma is, of course, a human HPV-associated cancer.  Thus, the reference teaches a method for the treatment of HPV related lesions comprising administering iron chelators.  
As stated above, even though the inventions of Groups I and II require the technical feature of iron chelators, this technical feature is not a special technical feature as it does not make a contribution over the prior art.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        1/16/2022